IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 99-10737
                            Summary Calendar



                       UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

                 JORGE GOMEZ, also known as Monstro,

                                                   Defendant-Appellant.


                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Northern District of Texas
                       USDC No. 3:98-CR-385-3-H
                          - - - - - - - - - -
                             March 24, 2000


Before JONES, DUHÉ, and STEWART, Circuit Judges.

PER CURIAM:1

     Jorge     Gomez   appeals   his   sentence   for   his   guilty-plea

conviction of conspiracy to possess with intent to distribute five

kilograms or more of cocaine, in violation of 21 U.S.C. § 846.

     Gomez contends that the district court clearly erred in

enhancing his base offense level for obstruction of justice,

pursuant to U.S.S.G. § 3C1.1, based on Gomez’s allegedly having

given law-enforcement agents the incorrect address for his home and

for apparently sending his brother to burglarize his apartment so

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
as to remove cocaine that had been left there after Gomez’s arrest.

Gomez’s contention that the district court was required to make

“specific” and “independent” findings of fact with respect to his

objection to this enhancement is without merit.    United States v.

Sherbak, 950 F.2d 1095, 1099 (5th Cir. 1992) (FED. R. CRIM. P. 32

does not require “catechismic regurgitation of each fact determined

and each fact rejected”); United States v. Charroux, 3 F.3d 827,

836 (5th Cir. 1993).    In imposing the § 3C1.1 enhancement, the

district court did not improperly rely on the information in

Gomez’s Presentence Report (“PSR”), which was unrebutted by Gomez.

See United States v. Lage, 183 F.3d 374, 383-84 (5th Cir. 1999),

petition for cert. filed, (U.S. Oct. 27, 1999) (No. 99-6487); §

6A1.3.   The court’s conclusion that the conduct described above

constituted obstruction of justice was not clearly erroneous.

See United States v. Upton, 91 F.3d 677, 687 (5th Cir. 1996).

     The district court did not clearly err in determining, for

sentencing purposes, that Gomez was directly involved in the

distribution of 61 kilograms of cocaine.      See United States v.

Torres, 114 F.3d 520, 527 (5th Cir. 1997).   Gomez failed to present

any evidence to rebut the information in his PSR and the testimony

of a DEA agent at his sentencing hearing, both of which supported

the district court’s calculation of drug quantity.    See Lage, 183
F.3d at 383-84; United States v. Morrow, 177 F.3d 272, 304 (5th

Cir.), cert. denied, 120 S. Ct. 333 (1999) (“[o]bjections in the

form of unsworn assertions do not bear sufficient indicia of

reliability to be considered” as rebuttal evidence at sentencing).
     The   district   court   did   not    clearly   err   in   imposing   an

enhancement for possession of a weapon, see § 2D1.1(b)(1), in that

several guns were found at the automotive shop where many of the

cocaine transactions took place.          See United States v. Cortinas,

142 F.3d 242, 250 (5th Cir.), cert. denied, 119 S. Ct. 224 and 119
S. Ct. 573 (1998).    Regardless of the defendant’s own knowledge of

the presence of a firearm, a defendant like Gomez may be held

responsible for a codefendant’s reasonably foreseeable possession

of a firearm during the commission of a drug-trafficking offense.

United States v. Thomas, 120 F.3d 564, 574 (5th Cir. 1997);

see United States v. Aguilera-Zapata, 901 F.2d 1209, 1215 (5th Cir.

1990) (firearms are well-known “tools of the trade” of those

engaged in illegal drug-trafficking).

     AFFIRMED.